Citation Nr: 1514848	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  11-34 365	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted that is sufficient to reopen a claim of entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Montgomery, Alabama RO currently has local jurisdiction.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2014.  At the hearing, the Veteran submitted additional evidence and waived initial review of the evidence by the RO.
   

FINDINGS OF FACT

1.  An April 2001 decision confirmed a previous denial of entitlement to service connection for a lumbar spine disability.  The Veteran did not appeal the determination, and it became final.

2.  Evidence received since April 2011 is new and relates to an unestablished fact necessary to substantiate the claim.

3.  A lumbar spine disability was not found on the examination for entrance onto active duty.

4.  A lumbar spine disability was first noted in service.  

5.  The evidence does not clearly and unmistakably establish that the Veteran's lumbar spine disability preexisted his service.  

6.  The Veteran's current lumbar spine disability is related to active service.


CONCLUSIONS OF LAW

1.  The April 2001 decision, which declined to reopen the Veteran's claim for service connection for a lumbar spine disability, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  The criteria to reopen the claim of service connection for a lumbar spine disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  The criteria for service connection for residuals of an L1 compression fracture of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran originally filed a claim of service connection for a lumbar spine disability in October 1967.  By a March 1968 rating decision, the RO denied the claim, determining that the lumbar spine disability noted during service was congenital, and that it had not undergone any permanent aggravation as a result of service.  The Veteran did not appeal the decision.

The Veteran attempted to reopen the claim in November 2000.  In an April 2001 decision, the RO denied reopening of the claim.  No additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the April 2001 decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

The Veteran filed the current claim to reopen in July 2009.  VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the April 2001 decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since the last final denial of the claim to reopen in April 2001, multiple VA imaging studies have indicated indicate that the lumbar spine disability observed in service is not a congenital abnormality as originally thought, but is in fact residuals of a compression fracture with wedging of the L1 vertebra.  The Veteran has also submitted a statement from his private physician, dated in March 2014, indicating that the Veteran fractured his L1 vertebra during service and that his current back disability is related to that injury.  

This evidence is new because it was not previously before VA decision makers.  The evidence is also material because the statements suggest that the Veteran's lumbar spine disability was the result of a mechanical injury during service, and is not attributable to a congenital defect.  38 C.F.R. § 3.156(a).  When the claim was previously denied, the determination was that the Veteran had a congenital defect which was not aggravated beyond its natural progression as a result of his service.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.  

Accordingly, the claim of entitlement to service connection for a lumbar spine disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  "When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

VA distinguishes between congenital or developmental "defects" and "diseases" for service connection analysis.  A congenital or developmental "defect" is not considered a disease or injury for VA purposes.  As such, a hereditary condition that cannot change is a "defect" and is not subject to the presumption of soundness under 38 U.S.C. § 1111.  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014); Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009).  Nevertheless, if a congenital or developmental defect is subject to a superimposed disease or injury during service, service connection will be granted for any resultant additional disability.  VAOPGCPREC 82-90 (July 1990) at p.3.  

In contrast, the presumption of soundness upon service entry does apply to congenital or developmental "diseases" that are not noted in the service entrance examination.  Quirin, 22 Vet. App. at 396.  Service connection is allowed for a congenital or developmental disease if it first manifested during service, or if it preexisted service and was aggravated by service.  VAOPGCPREC 82-90 at p.2-3.

"[A] congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect.  A progressive congenital or developmental condition does not become a defect simply because it ceases to progress."  O'Bryan, 771 F.3d at 1380.  "In cases of congenital, developmental, or hereditary conditions that qualify as diseases, the government rebuts the part of the presumption that the disease did not preexist service by showing that it is hereditary."  Id. at 1381.  The government may carry its burden of showing that there was no aggravation of a congenital, developmental, or hereditary disease "'by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.'"  Id. at 1381 (quoting Wagner, 370 F.3d at 1096).

A lumbar spine disability was not noted on the Veteran's entrance examination in November 1965.  Thus, the case is not one of standard service aggravation.  According to the service treatment records, in May 1966, the Veteran was lifting ammunition when he began experiencing back pain.  A June 1966 x-ray study of the Veteran's back showed angulation of the L1 vertebra with wedging.  Military medical personnel attributed this to a congenital defect.  The Veteran was not able to resume his duties as a result of his back pain.  A February 1967 physical evaluation board and a July 1967 medical evaluation board determined that the Veteran's congenital lumbar spine disability existed prior to his service.  In a July 1967 letter, the Veteran disagreed with those findings, noting that he had never experienced back trouble before entering service.  He was discharged from service as a result of his physical disability in October 1967.

The Veteran filed a claim for service connection for a lumbar spine disability immediately following his separation from active duty.  A December 1967 VA examination concurred in the finding that the Veteran's lumbar spine disability was congenital, and found that it was not permanently aggravated as a result of his service.  

Since September 2004, the Veteran has undergone multiple x-ray studies and MRIs at his local VA treatment facility.  All but one of these studies have found that the angulation and wedging of the Veteran's L1 vertebra is the result of an old compression fracture of that vertebra.  Only one study, in July 2010, found that the lumbar spine abnormality was a "suspect" congenital abnormality.  

A February 2011 VA medical opinion and an October 2011 VA examination found that the lumbar spine disability noted in service was congenital in nature, and that it had not undergone permanent aggravation as a result of service.  

In order to rebut the presumption of soundness at service entry, the evidence of record must clearly and unmistakably demonstrate that the Veteran's lumbar spine disability was a preexisting congenital defect.  In this case, trained medical professionals disagree as to the etiology of the Veteran's current lumbar spine disability.  Under these circumstances, it cannot be said that there is clear and unmistakable evidence that the Veteran's lumbar spine disability preexisted his service because it is not undebatable that such is the case.  Accordingly, the Board concludes that the presumption of sound condition is not rebutted in this case.  

Because a lumbar spine problem manifested during service, the next question is whether the Veteran's current lumbar spine disability was incurred during active duty; that is, whether there is a nexus between the current disability and the in-service injury or disease.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (a present disability and nexus must still be shown even when the presumption of soundness is not rebutted).  

The service treatment records reflect that the Veteran underwent treatment for an L1 abnormality with wedging, and that he was discharged from service as a result of this disability.  The Veteran has reported consistent back pain since his service.  Multiple VA imaging studies have concluded that his lumbar spine disability is the result of an old compression fracture.  The Veteran's private physician, Dr. S.B., concurred in these findings in a March 2014 letter, and indicated that the Veteran's current lumbar spine disability results from the compression fracture that he sustained during service.  There is no indication that the Veteran might have incurred such an injury after his separation from service.

In contrast, all of the VA medical opinions of record, as well as the VA radiologist who evaluated the Veteran's spine in July 2010, found that the Veteran's lumbar spine disability is congenital.  

The imaging studies, VA medical opinions, and Dr. B.'s March 2014 opinion are reasonably based on the judgment of medical professionals who are competent to render opinions as to the nature of the Veteran's disability.  Thus, the evidence of record is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current lumbar spine disability is related to active 

service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for residuals of an L1 compression fracture of the lumbar spine is warranted.


ORDER

New and material evidence having been received, the claim for service connection for a lumbar spine disability is reopened; service connection for residuals of an L1 compression fracture of the lumbar spine is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


